﻿Allow me, Sit, first of all to join previous speakers in conveying to you my delegation's warmest congratulations on the occasion of your unanimous election as President of the General Assembly at its forty-second session. We have particular pleasure in seeing you preside over our work since you are discharging your task so gracefully. You are once again giving proof of your eminent qualities as a diplomat. As a member of the General Committee, Cameroon can assure you of its full support in the accomplishment of your task.
My delegation wishes also to salute your predecessor, Mr. Humayun Choudhury, who directed the work of the General Assembly at its forty-first session with skill, firmness and courage.
Lastly, my delegation wishes to express to Mr. Javier Perez de Cuellar its gratitude not only for his constant efforts to improve the functioning of our Organization and to enable it to attain its objectives, but also for his dynamic contribution to the achievement and maintenance of peace in the world.
For a country such as Cameroon, born of the work of the United Nations, it is gratifying to note that after the more than 40 years of its existence and in spite of the countless difficulties that assail it, our Organization is still the ideal context for joint discussion between nations, large and small, rich or poor, in the political, economic, social, cultural and legal fields. In this period of increased uncertainty, this Organization is proving to be even more useful as a place for harmonizing the views of States that are in favour of establishing international relations on the basis of justice and equity. We are here to express once again Cameroon's firm commitment to the goals, purposes, principles and objectives of the Charter, which the founding fathers of the Organization established as positive norms of conduct on the part of nations.
Here we should like to express our very strong concern with regard to everything that runs counter to those norms: the unbridled arms race, particularly in regard to nuclear weapons; the striking economic inequalities and injustices; the persistence, indeed the aggravation, of many areas of tension; the spirit of selfishness, power and domination; the rivalry of hegemony, interests and ideologies that characterize contemporary international relations. Rarely in time of peace has the world known such uncertainty.
There is uncertainty in particular in regard to the current economic situation and its social repercussions, which ate gradually undermining the resilience of the life of States, particularly the developing States, to the point of jeopardizing the progress patiently achieved in the search for well-being, international co-operation and peaceful coexistence.
Today, the world is confronted by an economic crisis the most pernicious effects of which are striking the countries of the third world, particularly in Africa. This crisis has attained unprecedented proportions. Indeed, the combination of persistent protectionism and foreign trade imbalances, the slow-down in world economic activity and growth, the high level of unemployment and underemployment, the abrupt drop in the price of raw materials, the marked deterioration in the terms of trade, monetary and financial disorder, the crushing weight of external debt, are striking evidence of this crisis. 
The long-term outlook gives no sign of definite improvement despite the hopes aroused by the attempts at economic recovery. While it is true that sustained efforts are necessary to reverse these negative trends, first of all at the national level, some types of measures require concerted action, taking into account both the solidarity among States and the special situation of the developing countries. The situation of the African countries is of the utmost concern and it is no exaggeration to say that the African continent is still the real victim of the crisis.
Aware of these difficulties, our Organization held a special session here last year to take measures to restructure the economic bases of the continent in the context of the Lagos Plan of Action and the Priority Programme of Action for the Economic Recovery of Africa.
Cameroon, which has always held that the development of Africa is first and foremost the responsibility of the African countries themselves, supports every effort to promote and strengthen regional co-operation.
On the national level, the Government of Cameroon has always sought to promote a sound, vigorous economy that could ensure not only growth but also harmonious development for all. Thus, in order to meet the crisis, our Government has taken measures to rationalize both structures and management. In order to have their full effect as soon as possible, these measures must be supported by a more favourable international environment.
In this respect there is reason to welcome the measures announced by the Seven at the Venice Summit, but it is to be hoped that those measures, which are also in line with the concerns of the United Nations, will be put into practice as soon as possible. We wish in particular to welcome the recent initiative by Canada to cancel the entire public debt of certain African countries south of the Sahara and its intention to extend this action to other countries at the next Commonwealth meeting. It is our hope that this example of solidarity may be followed by others.
At its seventh session, held at Geneva in July 1987, the United Nations Conference on Trade and Development produced encouraging results, particularly in regard to debt, resources for development, commodities, international trade and the least developed countries. We hope that there will be fruitful discussion this session on the Secretary-General's progress report, looking towards next year's assessment of the commitments undertaken by African countries and by the developed countries in the context of the economic recovery of Africa. In view of its disastrous impact on the well-being of our peoples, the critical economic situation in Africa ought to be the only object of our concern. But, unfortunately, that is not the case, because other hotbeds of tension are igniting, growing and persisting in our continent. I am thinking of Western Sahara, Chad and, above all, southern Africa. For some time, we have seen possibilities for the peaceful settlement of the situation in Western Sahara. In that connection, we welcome the efforts of the Secretary-General to bring about the implementation of relevant United Nations resolutions. In our view, solution of the problem of Western Sahara requires the holding of a referendum on self-determination for the Sahraoui people, under United Nations auspices. 
As concerns Chad, a neighbour of Cameroon, we have noted substantial progress since the forty-first session. The process of national reconciliation has been completed. The legitimate Government has restored the country's independence and unity. The question of the Aouzou Strip, now before the Organization of African Unity (OAU), remains outstanding. Cameroon unreservedly supports OAU efforts to reach a negotiated settlement of the conflict between Chad and Libya. My country welcomes the belligerents' acceptance of a cease-fire.
The OAU Ad Hoc Committee, of which Cameroon is a member, whose task is to enable the two belligerents to settle their dispute through negotiations, met last September at Lusaka at the level of Heads of State or Government. Cameroon supports without reservation the committee's recommendations, which called upon the belligerents, inter alia, to make available to it by 30 October 19tí7 at the latest all relevant documentation in support of their contentions, and to continue and strengthen the cease-fire at all levels by refraining from any action that could exacerbate the situation on the ground, including the over flight of air-space, land incursions, troop concentrations, the recruitment of foreign troops, and so forth. Cameroon urges both parties to co-operate sincerely with the OAU ad hoc committee in the speedy achievement of a lasting settlement of their dispute.
In southern Africa the tragedy continues. The racist regime of Pretoria, in defiance of international opinion, persists in bolstering the heinous system of apartheid. Among the manifestations of that arrogant policy of violence are arrests, massacres and the indefinite extension of the state of emergency. The travesty of elections held last May, in which only the white minority participated, clearly belies the alleged desire of the proponents of apartheid to bring about real constitutional reform in South Africa.
Beyond its borders, racist South Africa challenges the international community and this Organization by continuing its illegal occupation of Namibia and by carrying out direct and indirect aggression against the independent countries of the region. Given that climate, one must salute the courage and clear-sightedness of the liberal white patriots who are working inside South Africa itself towards the advent of a multi-racial democratic society.
In the light of the deteriorating situation in Namibia and the intransigence of the Pretoria regime, we support the recommendations of the recent ministerial meeting of the United Nations Council for Namibia, which, inter alia, called upon the Secretary-General to hold consultations with the members of the Security Council, in particular its permanent members, with a view to their making a firm commitment to the unconditional and prompt implementation of Security Council resolution 435 (1978), adopted nearly a decade ago. It goes without saying that we reiterate our support for the South West Africa People's Organization (SWAPO), the sole, authentic representative of the Namibian people.
There is no doubt that the situation in southern Africa poses a grave threat to international peace and security; it must be dealt with accordingly. The permanent members of the Security Council bear a special responsibility and have a vital role to play in bringing Pretoria to its senses. Those countries are committed champions of human rights and freedoms, and we hope they will shoulder their responsibilities in this case of flagrant violation of those rights and freedoms. They must ensure the success of comprehensive mandatory economic sanctions as a means of exerting pressure upon the racist regime of Pretoria. It is highly important to stress that the hatred, frustration and despair born of the situation in southern Africa could ultimately prevent national reconstruction in South Africa and the other States of the region, and will greatly reduce the chances of success for a policy of reconciliation and good-neighbourliness.
For our part, we firmly believe that someday South Africa will be forced to renounce its policy of violence at home and aggression abroad and will take the path charted for it by history and by the international community, the path of working towards a free, democratic and multi-racial society at home and, abroad, accepting Namibia's accession to independence and territorial integrity under the leadership of SWAPO and developing relations of co-operation and good-neighbourliness with the other countries of the region.
Outside Africa, there are other hotbeds of tension and political and military conflicts. I am thinking of the Iran-Iraq war, and the situations in the Middle East, Latin America, Asia and other areas. In connection with those situations we support all efforts at achieving a peaceful settlement based on the principles of the Charter of the United Nations and the relevant United Nations resolutions.
The economic crisis and the hotbeds of tension I have just outlined provoke us to thought, and mobilize our energies and our resources. They also serve as a pretext for the feverish arms race. My delegation views this with extreme concern. We deplore the fact that the present trend is for the world to place its intelligence and the vast potentialities of science and technology not at the service of economic and social development, but rather at the service of the terrifying stockpiling of means of destruction which, fat from guaranteeing the future of mankind, expose it to annihilation. My country would like to appeal once again to the international community to reduce armaments and hotbeds of tension. Cameroon welcomes the agreement in principle reached between the United States and the Soviet Union to eliminate intermediate-range missiles. It should be recognized that this agreement is in line with the search for peace and security in accordance with the purposes and principles of the United Nations Charter. It is to be hopes that more far-reaching measures will be adopted at the forthcoming meetings between the two countries. Cameroon will also welcome any other initiative which the two countries might take to increase world security and stability.
It is of the greatest urgency actively to promote disarmament in the interest of development. Our concern must continue to be the search for genuine peace and security so that the human, technological and financial resources now being devoted to armaments may be channelled towards economic development. The fact that a few weeks ago the International Conference on the Relationship between Disarmament and Development was held here is eloquent testimony to that concern. However, it is regrettable that on the whole that Conference failed to achieve the hoped-for results.
The Conference did not sufficiently explore the concept of security in all its economic aspects. Need we recall that the true bases of security today are to be found in economic justice and equity? The essential concern of the developing countries remains development. The importance of security has already been demonstrated, but there can be no security without development. In today's world our security is threatened also by hunger, poverty, disease and illiteracy.
However, in spite of the very meagre results achieved, the Conference rightly reaffirmed the role of the United Nations in the field of disarmament. In addition, it officially recognized for the first time at the international level the close connection between disarmament and development. Most important, it very clearly demonstrated the international community's very acute awareness of and its political commitment to the survival of mankind. That primary objective must form the core of all our future debates on disarmament and development. We venture to hope that the next special session of the Assembly on disarmament will be able to examine all these ideas in greater depth.
At the dawn of the twenty-first century, setting aside rhetoric and relying on the enormous advances of science and technology, the international community must undertake a daring programme to promote disarmament, extinguish hotbeds of tension and revitalize the economic recovery of the developing countries. We must mobilize to restore balance and equity in trade, the financial field, currency, technology, industry, transport and communications.
Reforms currently being undertaken within the Organization must be directed along that path. In the final analysis, such reforms must reinforce the democratisation of international relations so that all countries may actively participate in the conduct of world affairs, on which our common destiny depends.
The international community has many advantages. It must become aware of the fact that the adverse effects of inadequate development do not end with the disinherited of mankind, but are continually spreading. For its part, Cameroon cherishes the hope that, with a new awareness, the peoples of the United Nations will choose survival and take the necessary practical steps, both on the political and on the economic and social levels, to ensure it.
May this present session begin to blaze the trail to that goal. 
